Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-11 are pending.

Election/Restrictions
Applicant’s election without traverse of the invention of group II, claims 7-11in the reply filed on 11/15/21 is acknowledged.
Claims 1-6 are withdrawn as being drawn to a nonelected invention.
Claims 7-11 are under consideration.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
62/411,395, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
The prior-filed application is directed to edible oil paint, and does not appear to share any common features with the instant application. Accordingly, claims 1-11 are not entitled to the benefit of the prior provisional application, but are entitled to the benefit of prior filed application 15/725,565 (10/5/17). 

Specification
The disclosure is objected to because of the following informalities: 
On page 4, line 28, “rations” appears to be a misspelling of ‘ratios”.  
On page 5, line 9, “Too” should read “To”.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 14 in Figures 2 and 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Objections
Claims 8-10 are objected to because of the following informalities:  
In claim 8, line 2, two different tenses are used (brushed and curing).  The verbs should both be in the past (brushed and cured) or present tense (brushing and curing).  For consistency with claim 7, “brushed” and “cured” are suggested.  In addition, the phrase “curing the clear top coat” is redundant.  It is suggested for line 2 to read, “…a clear top coat brushed over the particles and cured 
In claims 9 and 10, line 1, “wherein” should be added, for example, “The nail polished surface of claim 7, wherein the particles further comprise a portion of sericite mica”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 7, the phrase “a nail polished surface” is unclear.  This phrase does not appear in the Specification and it is unclear what is required in a nail polished surface.  It is unclear what is required by the word “polished”.  Does this only indicate the presence of a polish as recited in the body of the claim, or is the surface first treated, i.e. filed or polished?  In addition, line 4 of claim 7 recites only “a surface”. It is unclear if the surface is required to be a nail. It is suggested to use the following language for clarity, “A nail surface comprising particles, the particles comprising…”. 
Claim 7, lines 2-3 recite “a portion of a micro fine silk powder”. The term "micro fine" is a relative term which renders the claim indefinite.  The term "micro fine" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination, any silk powder will be understood to meet the limitation “micro fine”. 
Claims 8-11 are rejected as depending from and not clarifying claim 7.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over RemarkableJane (https://www.instructables.com/id/Chic-shimmery-nails-using-eyeshadow/.available 7/30/12) in view of Hechavarria et al. (EP 0592107 A1; 1994). 
Regarding Claim 7, it is noted that the limitation “said particles being coated by a brush in a powdered form directly on a base coat applied to a surface.” is a product-by-process 
RemarkableJane teaches the use of powder eyeshadow composition as a nail coating when used with a basecoat and a top coat (i.e. nail polished surface) (e.g. page 2). RemarkableJane teaches that the basecoat is applied, the powder is applied with a brush, and then a clear coat to seal it in (e.g. page 2).  
RemarkableJane is silent as to the ingredients of the eyeshadow.  This is made up for by the teachings of Hechavarria et al.
Hechavarria et al. teach powdered cosmetic compositions including eyeshadow (e.g. abstract; Examples; Claim 8).  Hechavarria et al. teach that the ingredients may include kaolin clay, sericite mica, magnesium myristate, silk, micas, and talc (e.g. page 2, lines 3-7 and 54-58; page 3, lines 10-15 and 26-56; page 4, lines 1-6; Examples). While there is not a single example comprising each of the claimed components, the ingredients are included among a short list of preferred ingredients.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  
Regarding Claims 7 and 9, it would have been obvious to one of ordinary skill in the art at the time of filing to use the eyeshadow of Hechavarria et al. with the nail polished surface of RemarkableJane.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  One of ordinary skill in the art would have predicted success as RemarkableJane explicitly calls for . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over RemarkableJane in view of Hechavarria et al. (EP 0592107 A1) as applied to claims 7 and 9 above, and further in view of Komarova (US 2017/0312793).
Regarding Claim 8, it is noted that the limitation “brushed over the particles and curing the clear top coat under an LED light” is a product-by-process limitation.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  In the instant case, the product of claim 8 is understood to include a base coat (layer), particles thereon, a top coat (layer) wherein the top coat is capable of being cured by LED light. 
Regarding Claims 7 and 9, the teachings of RemarkableJane and Hechavarria are described supra. RemarkableJane teaches the inclusion of a top coat, but does not teach the ingredients therein or method of curing.  This is made up for by the teachings of Komarova.
Komarova teaches a nail polish system comprising a UV LED curable highly wear resistant top coat (e.g. abstract).  Komarova teaches that the top coat comprises high concentrations of inorganic nanoparticles, thus providing superior scratch protection (e.g. abstract, paragraph 0037).  Komarova further teaches that UV curable polished have shorter drying time (e.g. paragraph 0004, 0036). 
. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over RemarkableJane in view of Hechavarria et al. (EP 0592107 A1) as applied to claims 7 and 9 above, and further in view of Boddupalli et al. (US 2005/0112078).
Regarding Claims 7 and 9, the teachings of RemarkableJane and Hechavarria are described supra. Neither teach the inclusion of mixed tocopherols in powder form.  This is made up for by the teachings of Boddupalli et al.
Boddupalli et al. teach skin care compositions comprising a plant-derived protein extract supplemented by an enrichment composition, such as a non-alpha tocopherol (e.g. abstract; claim 1).  Boddupalli et al. teach that the tocopherols may be provided from a commercial source including “mixed tocopherols” (e.g. paragraph 0079).  Boddupalli et al. teach that the tocopherols confer additional anti-inflammatory properties, as well as certain skin photoprotective properties (sunscreen), and post-sun wound-healing properties (treatment of erythema), in addition to generally providing improved skin appearance and tone (reduced "blotchiness"), among others (e.g. paragraph 0078).  Boddupalli et al. teach that the skin care composition may be an eyeshadow or a nail polish (e.g. paragraph 0026, 0039, 0100 and 0101).
.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over RemarkableJane in view of Hechavarria et al. (EP 0592107 A1) as applied to claims 7 and 9 above, and further in view of Nussbaum ( Rachel Nussbaum, “The Best Matte Top Coats to Tone Down Textured Nail Polish” 2013). 
Regarding Claims 7 and 9, the teachings of RemarkableJane and Hechavarria are described supra. Neither teach the nail surface is matte.  This is made up for by the teachings of Nussbaum.
Nussbaum teaches that matte products are on trend (e.g. page 1).  Nussbaum taches that 
Regarding Claim 11, it would have been obvious to one of ordinary skill in the art to have selected a matte top coat as taught by Nussbaum, for use in the system of RemarkableJane and Hechavarria et al. It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  The compositions of Hechavarria include eye shadows which may include micas, pigments, and metals, and Nussbaum teaches that updating glitter nails from last year’s trend with a matte top coat is “trendy with a twist”.  One of ordinary skill in the art would have predicted success as both RemarkableJane and Nussbaum include top coats, and one of ordinary skill would have been motivated in order to provide the benefits of a trendy matte finish.  


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619